Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Per Applicant’s Request for Continued Examination 6/27/22
Claims 1, 2, 10 and 12 have been amended.
Claim 13 has been canceled.
Claims 1-12 are pending.

Per Examiner’s Amendment
Claims 1 and 3 have been amended.
Claim 2 has been canceled.


Claims 1 and 3-12 are allowed.


Response to Arguments
Applicant’s arguments, see Remarks filed 6/27/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections of the pending claims have been withdrawn.



Examiner’s Amendment
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty Goodhue on July 14, 2022.
The application has been amended as follows: 
Claim 1 (Examiner Amended): A method for providing a service for image sharing and feedback, the method comprising:
providing a software application to execute on a computing device wherein the software application includes a photo war component and a photo contest component;
executing instructions for the photo war component where the instructions present users a user interface to display a first set of multiple photos and receive a selection of only one of the multiple photos within the first set of multiple photos from each of the users;
executing instructions for the photo contest component where the instructions present users a second set of multiple photos one photo at a time and present a user interface for a photo contest providing an up vote and a down vote for each of the second set of multiple photos;
executing instructions to receive selections for the photos from the first set of multiple photos and votes from the second set of multiple photos; and
generating likes on a social media platform for photos based on selections for the photo received within the photo war component and up votes received for the photo receiving through the photo contest component;
wherein the photo war component further provides for assigning an initial number of chances for each of the multiple photos and reducing a number of chances in a corresponding user account based on the initial number of chances, increasing the chances each time each of the photos is selected and decreasing the chances each time each of the multiple photos is not selected.

Claim 2 (Canceled)

Claim 3 (Examiner Amended): The method of claim 1 further comprising removing each of the multiple photos from the photo war component when the chances are reduced to zero.


Allowance
II.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the RCE filed on 6/27/22, in light of the amendments, point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  


Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

IV.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448